EXHIBIT 10.1

 [stratus.jpg]



 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is entered into as of June 28, 2012
by and between Stratus Media Group, Inc. (the “Company”), a Nevada corporation,
with its principal office at 3 E. De La Guerra St, Santa Barbara California
93101, and Paul Feller (“Consultant”) (collectively with the Company, the
“Parties,” and each individually, a “Party”), with reference to the following
facts:

 

WHEREAS, upon the terms and subject to the conditions of this Agreement, the
Company desires to engage the Consultant to provide certain consulting services
to the Company, and the Consultant desires to render such services.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Company and Consultant agree as follows:

 

1.                Engagement of Consultant. The Company hereby engages
Consultant to provide consulting services pursuant to this Agreement, and the
Consultant hereby accepts such. Consultant acknowledges and agrees that
Consultant shall provide such services on a first-priority basis and will not
participate in efforts that are competitive to this Agreement.

 

2.                Services. Consultant's services shall be rendered in the area
of business development, fundraising and the evaluation of asset/event
acquisition for Company and shall be done at the direction of the board of
directors. In addition, Consultant shall assist with Company related litigation,
including the ongoing shareholder securities actions pending in the Santa
Barbara Superior Court.

 

3.                Professional Manner. Consultant agrees to render all services
generally and customarily performed in similar capacities in a professional
manner in accordance with specifications furnished by Company. Consultant shall
promptly comply with all instructions, directions, requests, rules, and
regulations of Company in connection with Consultant's services to be rendered
under this Agreement.

 

4.                Compensation. Provided Consultant renders services in
accordance with this Agreement and subject to Company raising at least Two
Million Dollars ($2,000,000) in funding within four (4) months of execution of
this agreement, Company will pay to Consultant the monthly sum of Twenty
Thousand Eight Hundred and Thirty Three Dollars ($20,833), during the
twenty-four (24) month term. Said payments to be made at the end of each month.

 

5.                Expenses. Company will only reimburse the Consultant for
expenses (1) that were pre-approved by the board of directors in writing, and
(2) only upon presentation of expense vouchers or statements or such other
supporting information as the Company may require (the “Expense Report”).

 



1

 

 

6.                Term. The term of this agreement is twenty-four (24) months.
The foregoing notwithstanding and as set forth in section 4 above, in the event
Company does not raise at least Two Million Dollars ($2,000,000) in funding
within four (4) months of execution of this agreement, then Company shall have
the right to terminate this agreement with thirty days (30) written notice to
Consultant.

 

7.                Written Reports. Company may request data and reports from
Consultant from time to time. The reports shall be in such form, and include
such information and data that is reasonably requested by the Company.

 

8.                Intellectual Property. All right, title and interest in the
material, work, results and data developed under this Agreement, including all
elements thereof, will at all times belong solely and exclusively to Company for
use in any manner or media it may make or authorize throughout the world in
perpetuity. Similarly, any and all materials, ideas, or other creative and
literary property and Consultant's adaptations and arrangements thereof will
belong solely and completely to Company for any use it may thereafter see fit.
Any and all inventions, discoveries, developments and innovations conceived by
the Consultant during this engagement relative to the duties under this
Agreement shall be the exclusive property of the Company; and the Consultant
hereby assigns all right, title, and interest in the same to the Company, and
Consultant's services shall be deemed those of an employee for hire for
copyright purposes. For avoidance of doubt, the results and proceeds of
Consultant's services hereunder, including, without limitation, any works of
authorship resulting from his services during the Term will be works-made-for
hire and Company will be deemed the sole owner throughout the universe of any
and all rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed, with the right to use
the same in perpetuity in any manner Company determines in its sole discretion
without any further payment to Consultant. If, for any reason, any of such
results and proceeds will not legally be deemed a work-for-hire, then Consultant
hereby irrevocably assigns and agrees to assign any and all of his right, title
and interest thereto, including, without limitation, any and all intellectual
property rights, copyrights, patents, trade secrets, trademarks and/or other
rights of whatsoever nature therein, whether or not now or hereafter known,
existing, contemplated, recognized or developed, to Company, and Company will
have the right to use the same in perpetuity throughout the universe without any
further payment to Consultant. Consultant will use best efforts in cooperating
with all requirements or requests by Company and by law to ensure any
intellectual property rights contemplated by this Agreement are assigned to
Company.

 

9.                Confidentiality. For purposes of this Agreement, "Confidential
Information" shall mean: (a) all information regarding the Company and its
current and future subsidiaries, affiliates, related entities and investments
that is or is intended to be confidential by the Company, including without
limitation, business plans, marketing plans, business development and expansion,
financial statements and financial information, products, services, vendors,
suppliers, customers, contracts, forecasts, projections, sales, marketing and
employees and consultants of the Company, and any proprietary, trade secret, or
other information that is not in the public domain, as well as any
attorney-client privileged or work product information; and (b) information of
any third party with respect to which the Company is under obligation to keep
confidential; but excluding information that is held not to be confidential by
court order.

 

(a)              Consultant agrees that he will maintain the Confidential
Information in strictest confidence will not disclose the Confidential
Information to any person and will not use the Confidential Information except
to assist the Company, and its designated agents, including its attorneys, as
contemplated by this Agreement. Consultant shall immediately give notice to the
Company of any unauthorized use or disclosure of the Confidential Information.
Consultant agrees to assist the other party in remedying any such unauthorized
use or disclosure of the other party's Confidential Information.

 

(b)             A disclosure by Consultant of Confidential Information shall not
be considered to be a breach of this Agreement or a waiver of confidentiality
for other purposes if such disclosure is: (a) in response to a valid order by a
court or other governmental body; (b) otherwise required by law; or (c)
necessary to establish the rights of the parties under this Agreement; provided,
in any case, that Consultant shall provide prompt prior written notice thereof
to the Company to enable the Company to seek a protective order or otherwise
prevent disclosure of the Confidential Information.

 



2

 

 

(c)              The provisions of this Section 9 shall survive any termination
of Consultant's engagement under this Agreement.

 

10.             Miscellaneous; Arbitration.

 

(a)              No Violation of Other Agreements. Each of the parties hereto
represents and warrants that execution, delivery, or performance of this
Agreement does not conflict with, or violate the terms of, any other agreement
to which it is a party or by which it is bound.

 

(b)             Independent Contractor: Limitation of Liability. The Consultant
is an independent contractor to the Company, and nothing herein shall be deemed
to constitute the Consultant or his agents as an employee or agent of the
Company. Consultant is responsible for all reporting of any / all taxes in their
jurisdiction that may be due for compensation paid for service rendered under
this agreement. Consultant has no power or authority to bind the Company, and
shall not make any representation or statement that he has such power.

 

(c)              Notices. All notices, requests, demands and other
communications (collectively, “Notices”) given pursuant to this Agreement shall
be in writing, and shall be delivered by personal service, courier, facsimile
transmission or by United States first class, registered or certified mail,
postage prepaid, addressed to the party at the address set forth on the
signature page of this Agreement. Any Notice, other than a Notice sent by
registered or certified mail, shall be effective when received; a Notice sent by
registered or certified mail, postage prepaid return receipt requested, shall be
effective on the earlier of when received or the third day following deposit in
the United States Postal Depository. Any party may from time to time change its
address for further Notices hereunder by giving notice to the other party in the
manner prescribed in this Section.

 

(d)             Assignment. Neither party may assign its interest in this
Agreement or delegate its responsibilities hereunder without prior written
consent of the other party, provided that the Company may assign its rights and
obligations under this Agreement to any successor by merger or consolidation, to
any purchaser of all or substantially all of the assets of the Company or to any
subsidiary or parent of the Company.

 

(e)              Severability. The invalidity or unenforceability of any
particular provision of this Agreement or portion thereof shall not affect the
validity or unenforceability of any other provision thereof. If any provision of
this Agreement is adjudicated to be so broad as to be unenforceable, it shall be
interpreted to be only as broad as is enforceable.

 

(f)              Counterparts: Governing Law. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
California.

 

(g)             Headings. The article and section headings in this Agreement are
solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement.

 



3

 

 

(h)             Arbitration. All claims or disputes between the Company and
Consultant arising out of or relating to this Agreement, or the breach thereof,
except those claims that may not as a matter of law be subject to arbitration,
shall be decided by final and binding arbitration in accordance with the
American Arbitration Association, Employment Arbitration Rules and Mediation
Procedures (the "AAA Employment Rules"), which can be found at
http://www.adr.org and are incorporated herein by this reference; further,
Consultant represents and warrants that, before signing this Agreement, he has
had an opportunity to review the AAA Employment Rules online. Nothing in this
Agreement, however, precludes a party from filing an administrative charge
before an agency that has jurisdiction over an arbitrable claim or filing any
other complaint or charge with a government agency, for example, the Equal
Employment Opportunity Commission. Moreover, nothing in this Agreement prohibits
either party from seeking temporary injunctive or other equitable relief in aid
of arbitration from a court of competent jurisdiction. A neutral and impartial
arbitrator shall be chosen by mutual agreement of the parties; provided,
however, if the parties are unable to agree upon an arbitrator within a
reasonable period of time, then a neutral and impartial arbitrator shall be
appointed in accordance with the arbitrator nomination and selection procedure
set forth in the AAA Employment Rules. The arbitrator shall prepare a written
decision containing the essential findings and conclusions on which the award is
based so as to ensure meaningful judicial review of the decision. The arbitrator
shall apply the same substantive law, with the same statutes of limitations and
same remedies, that would apply if the claims were brought in a California state
court of law. The arbitrator shall have the authority to rule on a motion to
dismiss and/or summary judgment by either party, and the arbitrator shall apply
the standards governing such motions under the California Rules of Civil
Procedure. Consultant will be required to pay an arbitration fee to initiate any
arbitration equal to what Consultant would be charged as a first appearance fee
in court, and, except as so provided, the Company agrees to pay the costs and
fees of the arbitrator, to the extent required by law.

 

THE PARTIES ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A WAIVER
OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS
AGREEMENT OR TO PARTICIPATE IN A CLASS ACTION. THE PARTIES AGREE THAT NONE OF
THOSE CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY TRIAL OR IN A CLASS
ACTION.

 

THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF
THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  COMPANY:       Stratus Media Group, Inc.           By: /s/ Jerry Rubinstein  
          Name:   Jerry Rubinstein, on behalf of the Company       Date: June
28, 2012           CONSULTANT:           /s/ Paul Feller   Paul Feller      
Date: June 28, 2012             Signature page to Consulting Agreement between
Stratus Media Group, Inc. and Paul Feller

 

 



4

